UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4814
JOSE NACACIO AMU, a/k/a Amu,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4980
JOSE NACACIO AMU, a/k/a Amu,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Western District of North Carolina, at Charlotte.
  Richard L. Voorhees, District Judge; James C. Cacheris, Senior
              District Judge, sitting by designation.
                           (CR-97-40)

                      Submitted: July 26, 2002

                      Decided: August 5, 2002

   Before WILLIAMS, TRAXLER, and KING, Circuit Judges.



No. 00-4814 dismissed and No. 01-4980 affirmed by unpublished per
curiam opinion.
2                       UNITED STATES v. AMU
                             COUNSEL

Christopher C. Fialko, RUDOLF, MAHER, WIDENHOUSE &
FIALKO, Charlotte, North Carolina, for Appellant. Robert J. Conrad,
Jr., United States Attorney, Robert J. Higdon, Jr., Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In No. 00-4814, Jose Nacacio Amu appeals the district court’s
denial of his motion to withdraw his guilty plea. After this appeal was
filed, the district court reconsidered Amu’s motion and granted it, and
Amu was subsequently tried by a jury. In light of the district court’s
grant of the motion, we dismiss this appeal.

   In No. 01-4980, Amu appeals his convictions following his jury
trial for conspiracy to import cocaine and conspiracy to possess
cocaine and cocaine base with the intent to distribute in violation of
21 U.S.C. §§ 846, 963 (1994). He assigns several claims of error.
Having reviewed the record, we will address each claim in turn.

   Amu first claims that the district court abused its discretion by
allowing the United States to present evidence of his 1996 arrest and
release in Houston, Texas. This evidence does not fall within the pur-
view of Fed. R. Evid. 404(b), as Amu suggests, because it was intrin-
sic to the crime charged. United States v. Stitt, 250 F.3d 878, 887 (4th
Cir. 2001). Additionally, viewing the evidence in the light most favor-
able to the Government, as we are required to do, we cannot say that
the prejudice substantially outweighs the probative value. Fed. R.
Evid. 403; United States v. Love, 134 F.3d 595, 603 (4th Cir. 1998).
Accordingly, this claim warrants no relief.
                        UNITED STATES v. AMU                          3
   Amu next claims that the district court abused its discretion by
admitting audiotape evidence of a lengthy conversation between a
cooperating co-conspirator and Annie Mae Little. A statement is not
hearsay, and thus admissible, if it is offered against a party and is
made by a co-conspirator of the party during the course of, and in the
furtherance of, the conspiracy. Fed. R. Evid. 801(d)(2)(E). In the tape,
Little agrees to contact Amu to facilitate a cocaine transaction. Fur-
ther evidence at trial firmly established Little as a member of the con-
spiracy. As a consequence, the district court did not err in admitting
the tape.

   Amu next raises a constitutional challenge to the statutes under
which he was convicted. He claims that the statutory scheme requires
a judge to make factual findings for sentencing purposes in violation
of Apprendi v. New Jersey, 530 U.S. 466 (2000). As he notes, our
opinion in United States v. McAllister, 272 F.3d 228 (4th Cir. 2001),
runs contrary to this argument, and the Supreme Court has recently
declined to adopt the reasoning suggested by Amu. Harris v. United
States, ___ U.S. ___, 122 S. Ct. 2406 (2002). In accord with this pre-
cedent, we deny this claim.

   Amu next claims that the district court erred by failing to use the
drug quantity findings of the jury in its application of the sentencing
guidelines. Based on the findings of the jury, Amu was eligible for
a life sentence for each of his convictions. 21 U.S.C.
§§ 841(b)(1)(A)(ii), (iii), 960(b)(1)(B), (C) (1994). Accordingly, the
court’s fact-finding did not extend the punishment beyond the statu-
tory maximum range, and the tenets of Apprendi and its progeny were
not violated. United States v. Kinter, 235 F.3d 192, 201 (4th Cir.
2000), cert. denied, 532 U.S. 937 (2001).

   Amu next claims that the district court erred in denying his motion
for judgment of acquittal. In doing so, he repeatedly asks us to review
the credibility of the witnesses who testified before the jury. This we
shall not do. See United States v. Murphy, 35 F.3d 143, 148 (4th Cir.
1994) (noting that the jury, not the reviewing court, weighs the credi-
bility of the evidence and resolves any conflicts in the evidence pre-
sented). Nevertheless, we have reviewed the record and have found
substantial evidence to support the jury’s verdict. See Glasser v.
4                        UNITED STATES v. AMU
United States, 315 U.S. 60, 80 (1942). Accordingly, we deny relief on
this claim.

   Amu next raises three claims regarding the district court’s factual
determinations and application of the Federal Sentencing Guidelines.*
These factual determinations are reviewed for clear error. United
States v. Withers, 100 F.3d 1142, 1147 (4th Cir. 1996). Our review
of the record, including the trial transcripts and the presentence report,
discloses no clear error. There was ample evidence to support the dis-
trict court’s findings that Amu was a leader or organizer of the con-
spiracy, that he possessed a weapon during the conspiracy, and that
he obstructed justice by offering perjured testimony. See U.S. Sen-
tencing Guidelines Manual, §§ 3B1.1(a), 2D1.1(b)(1), 3C1.1 (2000).
Thus, we will not disturb the district court’s sentencing calculation.

   Amu finally asserts that the district court abused its discretion by
denying his motion to dismiss for lack of venue. In a drug conspiracy
case, venue lies in any district in which the agreement was formed or
in which an act in furtherance of the conspiracy was committed.
United States v. Gilliam, 975 F.2d 1050, 1057 (4th Cir. 1992). Fur-
ther, the acts of each co-conspirator are imputed to the other members
of the conspiracy. United States v. Al-Talib, 55 F.3d 923, 928 (4th
Cir. 1995). Our review of the record discloses testimony from con-
spirators regarding transportation of cocaine into the Western District
of North Carolina. The record also indicates that, although in Texas,
Amu was part of the conspiracy as the origin of many of these ship-
ments. Accordingly, venue was properly lodged in the Western Dis-
trict at North Carolina.

   We affirm the judgment of the district court in No. 01-4980. We
dismiss the appeal in No. 00-4814. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

  *Specifically, Amu claims that the district court erred in enhancing his
offense level on the basis of: (1) his leadership role; (2) possession of a
dangerous weapon; and (3) obstruction of justice.
UNITED STATES v. AMU                  5
                No. 00-4814 - DISMISSED

                No. 01-4980 - AFFIRMED